Man Investments (USA) Corp. September 2, 2010 Ms. Cicely LaMothe Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 ReMan-AHL Diversified I L.P. (the “Partnership”) Form 10-K for the year ended December 31, 2009 File No 000-53043 Dear Ms. LaMothe: We thank the Staff for its letter dated August 16, 2010 commenting on the above referenced Form 10-K.For your convenience, we have repeated the Staff’s comments below together with our response on behalf of the Partnership. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2009 Man-AHL Diversified Trading Company, L.P. Note 3 – Advisory Agreement and Limited Partnership Agreement, page F-22 1. We have considered your response to comment two.Paragraph 946-225-45-12 of the FASB Accounting Standards Codification indicates that the total of all the feeders’ income, expense, and realized and unrealized gain or loss components shall agree to the corresponding totals of the master fund.Had you applied this guidance, tell us how this would have impacted the statements of operations presented in the Form 10-K.Quantify the amount of expenses that should have been reflected and why you believe the net impact would be zero in the statement of operations of the trading partnership. We have attached pro-forma (unaudited) statements of operations for the Partnership and Man-AHL Diversified Trading Co., L.P. (“Trading Partnership”) for the years ended December 31, 2009 and 2008, along with the originally prepared versions, for your review and consideration. In respect of the Partnership, there is no change to the total net investment loss, or realized and unrealized gains (losses), from its investment in the Trading Partnership.However, there are two reclassifications of expense items (brokerage commissions, other expense) in the pro-forma statements from the originally filed version. In respect of the Trading Partnership, we apologize that our previous response was unclear.What we meant to communicate to the Staff was that we believed the effect of the original presentation to the end user (i.e., an investor in the Partnership), was not misleading by presenting the Trading Man Investments (USA) Corp. Partnership statements of operation on a gross basis.As noted above, the expenses of the Trading Partnership consist of brokerage commission and certain professional expenses.We have attached pro-forma (unaudited) and original statements of operations of the Trading Partnership.We agree with the Staff that there is a change in the net impact in the statements of operations. This change would then be reflected in the balance sheet of the Partnership (via reclassification between receivable from Trading Partnership and accrued expenses), but, as stated in our previous correspondence, would not change net income, partners’ capital or unit NAV at the Partnership level. We have revisited the guidance in Audit & Accounting Guide for Investment Companies, including the paragraph referenced above, and have determined that we will adjust our financial reporting process to record the Trading Partnership net of expenses beginning with our next filing requirement (Form 10-Q for the period ended September 30, 2010). If the Staff has any questions or would like any further information, please do not hesitate to call the undersigned at 312-881-6811. In connection with this response to Staff comments, the Partnership acknowledges the following: 1.The Partnership is responsible for the adequacy and accuracy of the disclosure in the filing; 2.Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3.The Partnership may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, MAN-AHL DIVERSIFIED I L.P. (Registrant) By: Man Investments (USA) Corp. General Partner By: /s/ Alicia Borst Derrah Vice President, Chief Financial Officer and Secretary 2 MAN-AHL DIVERSIFIED TRADING COMPANY L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2(PRO-FORMA - UNAUDITED) NET INVESTMENT INCOME: Interest income $ $ TOTAL INVESTMENT INCOME EXPENSES Brokerage commissions Other Expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON TRADING ACTIVITIES: Net realized trading gains (losses) on closed contracts ) Net change in unrealized trading gains (losses) on open contracts ) NET GAIN (LOSS) ON TRADING ACTIVITIES ) NET INCOME (LOSS) $ ) $ NET INCOME (LOSS) FOR A UNIT OF PARTNERSHIP INTEREST $ ) $ See notes to financial statements. MAN-AHL DIVERSIFIED TRADING COMPANY L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 AS ORIGINALLY FILED NET INVESTMENT INCOME: Interest income $ $ NET REALIZED AND UNREALIZED GAINS (LOSSES) ON TRADING ACTIVITIES: Net realized trading gains (losses) on closed contracts ) Net change in unrealized trading gains (losses) on open contracts ) NET GAIN (LOSS) ON TRADING ACTIVITIES ) NET INCOME (LOSS) $ ) $ NET INCOME (LOSS) FOR A UNIT OF PARTNERSHIP INTEREST $ ) $ See notes to financial statements. MAN-AHL DIVERSIFIED I L.P. (A Delaware Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2(PRO-FORMA - UNAUDITED) NET INVESTMENT INCOME (LOSS) ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P. - Brokerage commissions $ ) $ ) Other expenses ) ) Interest income Net investment Income (loss) allocated from Man-AHL Diversified Trading Company L.P. ) PARTNERSHIP EXPENSES: Management fees Incentive fees - Servicing fees Other expenses Total expenses Net investment loss ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON TRADING ACTIVITIES ALLOCATED FROM MAN-AHL DIVERSIFIED TRADING COMPANY L.P.: Net realized trading gains (losses) on closed contracts ) Net change in unrealized trading gains (losses) on open contracts ) Net gains (losses) on trading activities allocated from Man-AHL Diversified Trading Company L.P. ) NET INCOME (LOSS) $ ) $ NET INCOME (LOSS) PER UNIT OF PARTNERSHIP INTEREST - CLASS A $ ) $ NET INCOME (LOSS) PER UNIT OF PARTNERSHIP INTEREST - CLASS A Series 2 $ ) $
